DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,880,516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-34, 36-40 and 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (hereinafter ‘Phillips’, Pub. No. 2009/0133095).

Regarding claims 21 and 25, Phillips teaches a tap ([0034]), comprising: 
an input (via input port 101, fig 3, [0048]); 
a first signal conditioning circuit having a first signal conditioning effect on downstream signals, upstream signals, or both (window filter 220, fig 4, ([0057]); 
a second signal conditioning circuit having a second signal conditioning effect on the downstream signals, the upstream signals, or both (high pass filter 210, fig 4, [0057]), wherein the second signal condition effect is different than the first signal conditioning effect (high pass filter 210, fig 4, [0057]); 
a subscriber port configured to be connected to a subscriber premises (output ports 102, 109, fig 3); and 
a path-selection device connected to the input, the first signal conditioning circuit, and the second signal conditioning circuit, wherein the path-selection device is configured to selectively route the downstream signals from the input, through the first and second signal conditioning circuits, to the subscriber port (switches S1, S2 and S3, are connected to the input, Window and High Pass filters and output, Fig. 4, which route the signals to the subscriber port; [0057]-[0062]).  

Regarding claims 33, 34, 39 and 40, Phillips teaches a tap for selectively routing signals to a signal conditioning device in a cable- television (CATV) network, comprising: 
a first signal conditioning means for providing a first signal conditioning (window filter 220, fig 4, ([0057]); 
a second signal conditioning means configured to provide a second signal conditioning that is different from the first signal conditioning (high pass filter 210, fig 4, [0057]); 
a selective signal path routing means for selectively routing a downstream signal from an input to the first signal conditioner and/or the second signal conditioner (S3, for example, can selectively route a downstream signal from input to the window filter or high pass filter, Fig. 4; [0057]-[0060]), selectively route the downstream signal so as to bypass the first signal conditioner and/or the second signal conditioner (S1 allows the signal to bypass both conditioning filters, Fig. 4; [0057]-[0060]), selectively routing an upstream signal from a port to the first signal conditioner and/or the second signal conditioner (S2, Fig. 4; [0057]-[0060]); and selectively routing the upstream signal so as to bypass the first signal conditioner and/or the second signal conditioner (Fig. 4; [0057]-[0060]).

 Regarding claim 22, Phillips teaches wherein the path-selection device is further configured to selectively route the upstream signals from the subscriber port, through the first and second signal conditioning circuits, to the input (S2, [0057]-[0062]).

  Regarding claims 23, 28, 29, Phillips teaches wherein the tap does not prevent the downstream signals from reaching the subscriber port, and wherein the tap does not prevent the upstream signals from reaching the input (When the tap is not in ‘Off’ mode, the tap does not prevent upstream and/or downstream; [0037]-[0040]).  

Regarding claims 24 and 30, Phillips teaches wherein the path-selection device is configured to route the downstream signals through a first path through the tap (downstream signals are routed through the tap using different paths on modes ‘ON’, ‘High Pass’ and ‘Window’, [0037]-[0040]), and to route the upstream signals through a second path through the tap, wherein the first and second paths are different (upstream signals are routed through the tap using different paths on modes ‘ON’ and ‘Window’, [0037]-[0040]).
 
Regarding claims 26, 38 and 44, Phillips teaches wherein the path-selection device is configured to be configured to be connected to an input, the first signal conditioning circuit, and the second signal conditioning circuit (switches S1, S2 and S3, are connected to the input, Window and High Pass filters and output, Fig. 4, which route the signals to the subscriber port; [0057]-[0062]).  

Regarding claim 27, Phillips teaches wherein the path-selection device is configured to selectively route the downstream signal from the input, through the first and second signal conditioning circuits, and to the subscriber port (the switches route the downstream signal through the different conditioning circuits on the ‘high pass’ and ‘window’ modes; [0037]-[0040]).

  Regarding claim 31, Phillips teaches wherein the first path of the tap is configured to extend through the tap (the different paths on the different modes extend through the tap [0037]-[0040]; [0057]-[0062]).  

 	Regarding claim 32, Phillips teaches wherein the second path of the tap is configured to extend through the tap (the different paths on the different modes extend through the tap [0037]-[0040]; [0057]-[0062]).  

Regarding claims 36 and 42, Phillips teaches wherein the input is configured to be connected to a distribution line ([0044]).  

	Regarding claims 37 and 43, Phillips teaches the port comprises a subscriber port configured to be connected to a subscriber premises ([0044]).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereinafter ‘Phillips’, Pub. No. 2009/0133095) in view of Krapp et al. (hereinafter ‘Krapp’, Pub. No. 2018/0351268).

Regarding claims 35 and 41, Phillips teaches all the limitations of the claims they depend on. On the other hand, Phillips does not explicitly teach wherein the first signal conditioning comprises a first equalization value and the second signal conditioning comprises a second equalization value that is different from the first equalization value.  
	However, in an analogous art, Krapp teaches a system for cable video
distribution. Krapp teaches using taps with multiple inputs and outputs. The taps
account for coaxial losses through equalization through equalization modules, cable
simulators, and jumpers ([0064]). The taps include circuitry for processing signal and
routing signals within the ideal tap between different ports ([0049]-[0052]; [0058]; [0061];
[0064]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Phillips’ invention with Krapp’s feature of processing and equalizing the signals at the taps for the benefit of ‘optimizing the use of coaxial connections, particularly with respect to the amplification and related adjustments typically required to facilitate communication of signals over such coaxial connections’ (Krapp: [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421